705 S.E.2d 345 (2010)
STATE
v.
Julie Anne YENCER.
No. 365PA10.
Supreme Court of North Carolina.
November 5, 2010.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
Allen C. Brotherton, Charlotte, for Julie Anne Yencer.
Monica E. Webb, Raleigh, for Trustees of Davidson College.
Thomas R. West, Raleigh, for NC Indep. Colleges & Univ. and NC Assoc. of Campus Law Enforc. Admin.
Edmond W. Caldwell, Jr., Executive Vice President and General Counsel, for N.C. Sheriffs Association, Inc.
Colleen Kochanek, for N.C. Association of Chiefs of Police.
The following order has been entered on the motion filed on the 4th of November 2010 by N.C. Campus Law Enforcement Administrators, N.C. Sheriffs' Association, and N.C. Association of Chiefs of Police for Extension of Time to File Amicus Brief:
"Motion Allowed by order of the Court in conference this the 5th of November 2010."